Citation Nr: 0926825	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-13 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to September 
1977.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  This claim is now in the jurisdiction 
of the Waco, Texas RO.  In August 2005, an informal 
conference was held before a Decision Review Officer (DRO) at 
the RO.  A report of the conference is associated with the 
Veteran's claims file.  This case was previously before the 
Board in January 2007, when it was remanded for further 
development.


FINDING OF FACT

It is not shown that the Veteran currently has plantar 
fasciitis; none of his current bilateral foot disabilities, 
including a heel spur of the left foot or stress fractures of 
the right foot, are shown to be residuals of, or related to, 
an event or injury, including stress fractures, during his 
military service. 


CONCLUSION OF LAW

Service connection for a bilateral foot condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 U.S.C.A. §§ 3.102, 3.303, 3.304, 3.655 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1) (including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  By VCAA letter of August 
2003, he was informed of the evidence and information 
necessary to substantiate that claim; the evidence VA was 
responsible for providing; and the evidence he was 
responsible for providing.  This notice was issued prior to 
the RO determination in February 2004 denying service 
connection.  Pursuant to the Board's January 2007 remand 
instructions, the Veteran was advised in February 2007 and 
September 2007 of the criteria for rating disabilities and 
those governing effective dates of awards.  See id.  As the 
claim was subsequently readjudicated by a May 2009 
Supplemental Statement of the Case (SSOC), the Veteran is not 
prejudiced by the late notice.  He has had ample opportunity 
to respond/supplement the record, and is not prejudiced by 
any technical notice deficiency (including in timing) that 
may have occurred along the way.  Moreover, rating and 
effective date criteria have no significance unless service 
connection is allowed; this decision denies service 
connection. 

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  Pursuant to the Board's January 
2007 remand instructions, the Veteran was asked in September 
2007 to identify all treatment, including any recent VA 
treatment, received for his foot problems, in order to allow 
VA to secure such for the claims file.  In a June 2009 
submission, the Veteran indicated that he had no other 
information or evidence to submit in support of his claim.

The RO arranged for a VA examination in August 2005.  
Pursuant to the Board's January 2007 remand instructions, the 
RO attempted to arrange for a new VA examination at the El 
Paso VA Medical Center (VAMC) in July 2008 and again in 
November 2008.  In July 2008, the El Paso VAMC advised the 
Appeals Management Center (AMC) that the Veteran had 
withdrawn his claim; a July 2008 letter to the Veteran 
seeking confirmation and/or clarification received no 
response.  In November 2008, the Veteran refused to be 
examined at the El Paso VAMC.  The AMC, in December 2008, 
requested that the Veteran provide an explanation for his 
refusal to undergo the examination, and offered him the 
opportunity to reschedule the appointment.  Thereafter, in 
May 2009, a supplemental statement of the case was issued to 
the Veteran.  As noted, in a June 2009 submission, the 
Veteran indicated that he had no further information to 
provide.  In such submission, he did not offer an explanation 
for failing to attend the scheduled VA examinations, and for 
refusing to undergo an examination at the El Paso VAMC.  
Without any explanation, the Veteran's failure to report for 
his VA examinations is considered without good cause.  See 38 
C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190 
(1991) (finding that the duty to assist is not a one-way 
street, and a Veteran cannot passively wait for assistance in 
those circumstances where his cooperation is needed for 
evidentiary development).  The consequence in this case of 
the veteran's failure without good cause to report for the VA 
examinations is that his appeal must be addressed on the 
basis of the other relevant evidence on file.  38 C.F.R. § 
3.655(b).  The Board concludes that VA has no remaining duty 
under the VCAA to provide medical examinations in conjunction 
with the Veteran's claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

B.  Factual Background

In May 1971 the Veteran was seen for a sprained ankle and 
resulting swelling and pain.  (It is clear from subsequent 
STRs that the injury was to the right ankle, although the 
initial record alternately identifies it as the left and the 
right.)  An initial x-ray was read as negative.  The injury 
continued to be symptomatic through June 1971 with 
tenderness, continual swelling, and pain with dorsiflexion 
manifested on examination.  A June 1971 x-ray report 
indicates a stress fracture of the calcaneus.  Treatment 
included repeated casting, bed rest, and crutches.

In December 1972, the Veteran complained of glass in his foot 
due to a light bulb exploding eight years prior and having 
slammed the car door on his right ankle two days before.  He 
reported discomfort, but had full range of motion on 
examination with no swelling or ecchymosis.

In December 1974, he was seen for pain in his left ankle due 
to a hard landing when jumping from a height of four feet 
three days previously.  The record indicates that he had 
tenderness on physical examination and that x-rays were done, 
but does not report the results of the x-rays.

On September 1975 periodic examination, the Veteran denied 
any significant medical or surgical history since the last 
examination.

On August 1977 separation examination, the Veteran reported 
that he was in good health with no significant or interval 
history.  His 'feet' and 'lower extremities' were clinically 
evaluated as normal.  Clinical examination noted increased 
blood pressure, eye strain, hiatal hernia and indigestion, 
and depression and worry over his spouse's health.  The 
report contained no mention of any foot or ankle problems.

An August 2002 VA treatment record indicates that the Veteran 
was seen for bilateral foot pain of "scale 10" almost every 
night, especially when resting with his feet elevated.  He 
reported no associated numbness, tingling, or weakness.  It 
was noted that he worked in an orange grove, that he usually 
worked barefoot, and that his feet were covered with ant 
bites.  He was advised to try non-pharmacological measures 
for pain control and to obtain an x-ray.  

A February 2003 VA outpatient treatment record reflects 
complaints of bilateral foot pain with onset in January 2003, 
when he borrowed his daughter's small car and was unable to 
move his legs during the drive.  He reported developing 
swelling in his right foot the next morning followed by pain.  
The pain was described as sharp, sometimes radiating up the 
right leg to his knee, and worsening when he took the weight 
off of his right leg.  An x-ray showed a subacute healing 
nondisplaced stress fracture involving the diaphysis of the 
second metatarsal bone, with a large amount of callus 
formation around the site, and a more recent acute 
nondisplaced stress fracture involving the diaphysis of the 
third metatarsal bone.  The examiner noted that an August 
2002 x-ray of the feet was negative.  He was advised to wear 
a soft cushioned running shoe for support until the fracture 
of the third metatarsal healed.

On follow-up examination in March 2003, x-rays showed 
abundant mature callus over the second metatarsal and less 
abundant but mature callus around the third metatarsal.  The 
Veteran was reported to be walking well, without a limp, in 
running shoes.

A March 2004 VA podiatry record indicates the Veteran was 
seen with continuing complaints of post metatarsal fracture 
of the right foot.  He informed the provider that his feet 
have always hurt him and that this was aggravated by military 
service.  On physical examination, his active and passive 
ranges of motion were within normal range, as were his 
pulses, and his reaction to sensitivity testing was normal.  
On weight-bearing, he exhibited a pes cavus foot condition 
with weight-bearing on the heels and the metacarpophalangeal 
joint only; his medial longitudinal arch provided no support.  
Casts and measurements were taken for orthotic inserts to 
correct this.

A May 2004 VA treatment records reflect that the Veteran was 
again examined for bilateral foot pain which was reported as 
continuing and worsening since 2003.  X-rays conducted in 
February 2004 showed well-healed fractures at the midshaft of 
the second and third metatarsals on the right foot, and a 
bone spur at the plantar surface of the os calcis on the left 
foot.  A new callus around a thin line in the third 
metatarsal of the right foot, proximal to the old fracture, 
was also seen.  

On August 2005 VA examination, the Veteran reported that his 
bilateral foot pain started while in military service as a 
result of running on rocks and twisting both ankles.  He 
reported suffering from bilateral plantar fasciitis since 
1970.  He indicated that at rest he experienced foot pain, 
weakness, swelling, and fatigue, and while standing and 
walking he experienced foot pain, weakness, and fatigue.  His 
main functional impairment was noted as problems with 
walking.

On physical examination his feet revealed no signs of 
abnormal weight bearing and his posture and gait were normal.  
He did not require any assistive devices for ambulation.  His 
ankle range of motion was recorded as dorsiflexion to 20 
degrees bilaterally and plantar flexion to 45 degrees 
bilaterally.  His joint function was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  His right foot in 
particular exhibited no tenderness, weakness, edema, atrophy 
or disturbed circulation, and showed no indications of 
limitation with standing or walking.  Right and left foot x-
rays (nonweightbearing) were within normal limits.  

The examiner stated there was no pathology found which would 
suggest a diagnosis of bilateral plantar fasciitis.  The 
examiner stated that his bilateral fractured feet took place 
in 1970 due to walking on rocks and twisting both ankles.  
The subsequent condition of bilateral plantar fasciitis took 
place in January 2003, due to riding in his daughter's small 
car and feeling pain in his feet.  The examiner opined that 
the Veteran's current bilateral foot condition was not 
related to his military service based on the evidence 
contained in the medical records.  The examiner noted that 
foot x-rays in 2003 showed evidence of healing fractures, but 
x-rays taken in 2002 were normal.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

As detailed, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655.

It is clear that during service the Veteran suffered stress 
fractures of his right foot in June 1971 and an injury to his 
left foot in December 1974.  However, on complaint of foot 
symptomatology in August 2002, an x-ray examination of the 
feet was normal.  The evidence of record reflects that in 
2003 the Veteran complained of bilateral foot pain, and x-
rays showed he had stress fractures of his right foot in 
January 2003 and a left heel spur in February 2004.  But 
while the Veteran claims plantar fasciitis, as detailed, the 
August 2005 VA examiner found no pathology to support a 
diagnosis of plantar fasciitis, nor is there any diagnosis of 
such condition in the VA treatment records.  

In order to establish service connection, what must be shown 
is a causal link, or nexus, between the Veteran's military 
service (including the injuries cited) and his current 
bilateral foot pain and attendant condition(s).  There is no 
competent evidence in the record that suggests there is such 
a nexus.

Significantly, the first medical records regarding foot pain, 
fractures, or any other foot disability after service 
separation are for VA treatment received in August 2002; 
constituting a 25 year period after separation from service.  
A lengthy period of time between service and the first post-
service clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  

The only medical opinion in the record that addresses the 
question of a nexus between the Veteran's current 
condition(s) and his active duty service is the report of the 
August 2005 VA examination.  This opinion is to the effect 
that the Veteran's current disability is not related to 
service.  The examiner noted the length of time between the 
injuries in service and the discussion in the medical records 
of the fact that the Veteran's January 2003 right foot stress 
fractures appear linked to driving his daughter's small car 
and being unable to stretch his legs.  Notably, the examiner 
also discussed the fact that the 2003 foot x-rays showed 
healing stress fractures even though 2002 x-rays were normal.  
The February and March 2003 treatment records make it clear 
that the stress fractures shown on x-ray were of recent 
origin, and thus negate any possible relationship between 
them and the stress fracture in service more than 30 years 
earlier.  As this opinion was by a physician (who would be 
qualified to provide it), was based on a review of the 
record, and included an explanation of the rationale for the 
opinion, it has sufficient probative value.  See Boggs v. 
West, 11 Vet. App. 334, 343 (1998).  Given the depth of the 
examination reports, and the fact that such opinions were 
based on a review of the applicable record, the Board finds 
that both opinions are probative and material to the 
Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Moreover, there are no opinions to the contrary.

The Veteran's own opinion that his current bilateral foot 
condition results from his military service is not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran is a lay person and lacks the training to opine 
regarding medical etiology; this is a question that is 
medical in nature and not capable of resolution by lay 
observation.  Id. at 495; see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against a finding of a 
nexus between any current bilateral foot disability and his 
military service, including any incident or injury therein.  
Consequently, the preponderance of the evidence is against 
the Veteran's claim.  The benefit of the doubt rule does not 
apply; the claim of service connection must be denied.





ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


